Citation Nr: 0720605	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 18, 2003, 
for the grant of service connection for tinnitus, hearing 
loss, and residuals, right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for tinnitus, hearing loss, and residuals, right ankle 
fracture.  The veteran disagreed with the effective date of 
the grants and the current appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
an effective date earlier than July 18, 2003, is warranted 
for the grant of service connection for tinnitus, hearing 
loss, and residuals, right ankle fracture.  He maintains that 
his first claim for benefits was in 1985, and he should have 
been awarded service connection, effective that date.  

Additional development is necessary, prior to final 
adjudication of this case.  

The RO did not send the veteran a VCAA letter in connection 
with the veteran's claims for new and material evidence or 
earlier effective date.  Although the veteran's claims for 
service connection and new and material evidence have been 
granted and the issue of what needed to be established for 
those claims is now moot, the RO still needs to send the 
veteran a VCAA letter indicating what needs to be shown to 
establish a claim for an earlier effective date.  

Under the circumstances of this case, the Board finds that 
additional assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
pertaining to the claims for earlier 
effective date for the grant of service 
connection.  The notice letter must 
describe the information and evidence not 
of record that is necessary to 
substantiate the claims.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
tell the veteran to provide any evidence 
in the veteran's possession that pertains 
to the claims.  The notice letter should 
also be compliant with the notice 
requirements as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After the above development has been 
completed, adjudicate the claims for 
entitlement to an effective date earlier 
than July 18, 2003, for the grant of 
service connection for tinnitus, hearing 
loss, and residuals, right ankle 
fracture.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of the evidence, the 
applicable laws and regulations and the 
reasons for the decision.  The veteran 
should be given a reasonable opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





